DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 10/25/2022 has been entered.  Claims 27, 28, 30-32, 34-40, 42, 44-54 are pending in the application with claims 27, 28, 30-32, 38, 40, 45, 46, 47, 54 amended, claims 1-26, 29, 33, 41, 43 cancelled.  The previous 35 USC 112 rejection of claims 27, 28, 30-32, 34-40, 42, 44-54 are withdrawn in light of Applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 28, 30-32, 34-40, 42, 44-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,561,302 (hereinafter ‘302). Although the claims at issue are not identical, they are not patentably distinct from each other because they generally recite the same features with only slight variation in claim language as illustrated below.

In regard to claim 27, ‘302 discloses a system (Claim 1, Line 1) comprising: 
an endoscope (Claim 1, Line 2) comprising: 
a lens disposed at a distal end of the endoscope and configured to gather and focus light toward an image sensor (Claim 1, Lines 5-9); 
wherein the lens is angled at a viewing angle relative to a plane extending transversely to a longitudinal axis of the endoscope such that the viewing angle is not perpendicular to the longitudinal axis of the endoscope (Claim 1, Lines 5-9); 
an obturator comprising an obturator lumen, wherein the obturator lumen is configured to receive the endoscope (Claim 1, Lines 10-14), and wherein the obturator further comprises: 
a tip located at a distal end of the obturator lumen, wherein the tip is configured to puncture a patient’s tissue, and wherein at least a portion of the tip is transparent (Claim 1, Lines 10-14); and 
a prism configured to bend the light toward the lens along a plane that is substantially perpendicular to the lens (Claim 1, Lines 16-26).

In regard to claim 28, ‘302 teaches wherein the endoscope further comprises the image sensor disposed at the distal end of the endoscope (Claim 1, Lines 3-4), and wherein the viewing angle of the prism causes light to bend toward the image sensor, and wherein the viewing angle of the lens causes the light to gather and focus on to the image sensor (Claim 1, Lines 16-26).

In regard to claim 30, ‘302 teaches wherein the prism bends the light at the viewing angle relative to the longitudinal axis of the endoscope such that the prism bends light at a same angle as the viewing angle of the endoscope (Claim 1, Lines 16-26).

In regard to claim 31, ‘302 teaches wherein the viewing angle relative to the plane extending transversely to the longitudinal axis of the endoscope is from about 30 degrees to about 45 degrees (Claim 2, Lines 1-4).

In regard to claim 32, ‘302 teaches wherein:
the endoscope is operably insertable within the obturator lumen such that when the endoscope is located within the obturator lumen, the lens of the endoscope is adjacent to the prism of the obturator; and the obturator lumen is rotatable about the endoscope (Claim 1, Lines 27-31).

In regard to claim 34, ‘302 teaches wherein the prism of the obturator is disposed at the distal end of the obturator lumen proximal to the tip of the obturator, and wherein the prism is configured to bend light received through the tip in a direction of travel toward the lens of the endoscope  (Claim 1, Lines 16-26).

In regard to claim 35, ‘302 teaches wherein the prism comprises an angle such that a direction of travel of light exiting the prism is substantially perpendicular to the lens of the endoscope such that the image sensor senses one or more optical images as if the endoscope is a 0° endoscope (Claim 1, Lines 16-26).

In regard to claim 36, ‘302 teaches wherein the viewing angle of the lens is an offset angle of the endoscope, and wherein the prism refracts a direction of travel of light passing through the tip of the obturator to a plane substantially perpendicular to the offset angle of the endoscope (Claim 1, Lines 16-26).

In regard to claim 37, ‘302 teaches wherein the prism is a component of the tip of the obturator, and wherein the prism and the tip are constructed of glass or plastic (Claim 3, Lines 1-3).

In regard to claim 38, ‘302 teaches wherein the prism is attached to the obturator lumen such that the prism is rotatable about the longitudinal axis of the endoscope by rotation of the obturator lumen (Claim 1, Lines 16-26).

In regard to claim 39, ‘302 teaches wherein the prism is removably attached to the obturator (Claim 1, Lines 16-26).

	In regard to claim 53, ‘302 teaches wherein a combination of the prism and the lens causes the light to gather and focus toward the image sensor of the endoscope such that the image sensor senses one or more optical images when the tip of the obturator punctures the patient’s tissue (Claim 1, Lines 5-9, 16-26).

In regard to claim 54, ‘302 teaches wherein the prism bends the light to the viewing angle relative to the plane extending transversely to the longitudinal axis of the endoscope (Claim 1, Lines 16-26).

In regard to claim 40, ‘302 discloses a device (Claim 4, Line 1) comprising:
an obturator comprising an obturator lumen, wherein the obturator lumen is configured to receive an angled endoscope (the angled endoscope having a lumen is merely intended use and capable of being received by the obturator) a tip located at a distal end of the obturator lumen, wherein the tip is configured to puncture a patient’s tissue, and wherein at least a portion of the tip is transparent (Claim 4, Lines 3-10); and
a prism disposed within the obturator lumen at a position proximal relative to the tip; wherein the prism is configured to bend light toward an offset angle of the angled endoscope along a plane that is substantially perpendicular to the offset angle of the angled endoscope (Claim 4, Lines 11-20).

In regard to claim 42, ‘302 teaches wherein the angled endoscope comprises a lens configured to gather and focus the light toward an image sensor, and wherein the prism is disposed within an interior space of the obturator lumen and configured to bend the light toward the lens of the angled endoscope such that the light is gathered and focused toward the image sensor (Claim. 4, Lines 26-30, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention).

In regard to claim 44, ‘302 teaches wherein the prism is configured to bend the light at an angle relative to a plane extending transversely to a longitudinal axis of the obturator lumen (Claim 4, Lines 11-20).

In regard to claim 45, ‘302 teaches wherein the offset angle of the angled endoscope is offset relative to a plan extending transversely to a longitudinal axis of the angled endoscope, and wherein the offset angle is from about 30 degrees to about 45 degrees (Claim 6, Lines 1-4).

In regard to claim 46, ‘302 teaches wherein the angled endoscope is operably insertable within the obturator lumen such that when the angled endoscope is located within the obturator lumen, the lens of the angled endoscope is adjacent to the prism (Claim 4, Lines 21-25).

In regard to claim 47, ‘302 teaches wherein the angled endoscope further comprises a lens disposed at a distal end of the angled endoscope, wherein the lens is configured to gather and focus the light toward an image sensor (Col. 4, Lines 11-20, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention), and wherein the prism is configured to bend the light refracting at an angle such that a direction of travel of the light exiting the prism is substantially perpendicular to the lens of the angled endoscope (Col. 4, Lines 11-20).

In regard to claim 48, ‘302 teaches wherein the prism refracts a direction of travel of the light to a plane that is offset relative to a plane extending transversely to a longitudinal axis of the obturator lumen (Col. 4, Lines 11-20).

In regard to claim 49, ‘302 teaches wherein the portion of the tip that is transparent is a window located at the distal end of the obturator lumen (Claim 1, Lines 9-10), and wherein the light passes through the window before being detracted by the prism (Col. 4, Lines 11-20).

In regard to claim 50, ‘302 teaches wherein the prism is mounted within the distal end of the obturator lumen proximal to the window (Claim 7, Lines 1-3).

In regard to claim 51, ‘302 teaches wherein the angled endoscope comprises a lens configured to gather and focus the light on an image sensor (Col. 4, Lines 11-20, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention), and wherein a combination of the prism and the lens causes the light to gather and focus toward the image sensor of the angled endoscope such that the image sensor senses one or more optical images when the tip of the obturator punctures the patient’s tissue (Claim 4, Lines 11-30).

In regard to claim 52, ‘302 teaches wherein the prism is removably attached to the obturator lumen (Claim 7, Lines 1-3).
Allowable Subject Matter
Claims 27, 28, 30-32, 34-40, 42, 44-54 would be allowable if a terminal disclaimer were filed to overcome the double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 16, 2022